SWAYNE, District Judge.
The answers in this cause, and in the one against J. M. Neathery in the circuit court of the United States for the Eastern district o,f Texas, show that the said Reinecke and Neathery were at the time of (lie filing of the bills in the respective cases engaged in the manufacture of Castoria; that they were partners in said business, and jointly interested therein. The case made by the bill, answer, and exhibits was identical with that of Centaur Co. v. Neathery, 91 Fed. 891. The two causes were argued and submitted together, and the decision of the court in that case will control in this. The ruling of the circuit court of the United States for the Northern district of Texas herein is reversed, and the said court is directed to issue a preliminary injunction as prayed.